Citation Nr: 0833783	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  08-14 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peptic ulcer disease.

3.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1976, and again from November 1977 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, inter alia, denied the 
veteran's December 2006 claim for service connection for lung 
cancer, and determined that, since the December 1982 rating 
decision, new and material evidence had not been received to 
reopen the veteran's claim for service connection for peptic 
ulcer disease.

In September 2008, the appellant testified at a hearing on 
appeal before the undersigned Veterans Law Judge in 
Washington, DC; a copy of the transcript is associated with 
the record.

The veteran submitted additional evidence to the Board in 
September 2008, after the statement of the case was issued in 
March 2008.  This evidence, a printout of a website sponsored 
by a law firm which represents clients with claims of 
asbestos exposure, states that the ship on which the veteran 
served contained asbestos.  This evidence lacks pertinence 
because it is duplicative of numerous printouts of other 
websites of other law firms which also indicate that his ship 
contained asbestos, which the veteran had sent to VA in 
December 2006.  Thus, obtaining a waiver or remanding this 
case for agency of original jurisdiction (AOJ) consideration 
of such evidence is unnecessary.  See 38 C.F.R. § 20.1304 
(2007).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for peptic 
ulcer disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence showing that the 
veteran's lung cancer was caused by his time in service.

2.  In a December 1982 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
peptic ulcer disease.  The veteran was notified of the 
decision and of his appellate rights.  However, the veteran 
failed to file a notice of disagreement (NOD) within one year 
of the rating decision.

3.  The evidence associated with the claims file subsequent 
to the December 1982 rating decision, when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the veteran's claim for entitlement 
to service connection for peptic ulcer disease, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  

2.  The December 1982 rating decision, denying service 
connection for peptic ulcer disease, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

3.  New and material evidence has been received since the 
December 1982 rating decision sufficient to reopen the 
veteran's claim for service connection for peptic ulcer 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

A July 2006 letter regarding peptic ulcer disease, and a 
January 2007 letter regarding lung cancer, were both provided 
to the veteran before the April 2007 rating decision, and 
they satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the 
veteran of what evidence was needed to establish his service 
connection claim, what VA would do and had done, and what 
evidence he should provide.  The July 2006 and January 2007 
letters also informed the veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
With respect to the issue of whether to reopen the claim of 
service connection for peptic ulcer disease, the notice 
letter provided to the veteran in July 2006 included the 
criteria for reopening a previously denied claim, and 
informed the veteran that his claim had been denied because 
the evidence of record, both in-service and following 
discharge, did not relate peptic ulcer disease to service.  
The veteran was informed that to be considered new, the 
additional evidence must be in existence and be submitted to 
VA for the first time.  The veteran was also informed that to 
be considered material, the additional evidence must pertain 
to the reason the claim was previously denied.  As noted 
above, the July 2006 notice letter provided the veteran with 
the criteria for establishing service connection.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed of what evidence is 
necessary to substantiate the elements required to establish 
service connection.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.  Additionally, the veteran was provided 
with VA examinations in February 1982 and March 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was provided such notice in July 2006 and January 2007.  
However, since the veteran's claims are being denied, neither 
a disability rating nor an effective date will be assigned, 
so there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as malignant 
tumors, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Lung Cancer

The veteran contends that he is entitled to service 
connection for lung cancer.  At his September 2008 hearing 
before the Board, the veteran stated that he was exposed to 
asbestos throughout his service aboard the USS Saratoga in 
1979 and 1980.  He further stated that he was first diagnosed 
with lung cancer in November 2006.

There is no medical evidence in the veteran's service 
treatment records (STRs) of complaints, treatment, or 
diagnosis of a respiratory disorder during his years of 
active service.  Significantly, his separation examination in 
1980 showed no disorder of the lungs and noted that the chest 
and lungs were normal.  

The veteran's postservice VA medical records indicate that, 
in November 2006, a VA clinician found that his lung 
parenchyma showed a nodule in the right upper lobe measuring 
2.1 centimeters (cm) in diameter, which was pleural based.  
The VA clinician noted that there had been a slight 
progression of the nodule from the previous measurement of 
1.6 cm.  The VA clinician determined that the nodule in the 
right upper lobe was suspicious for malignancy.  He also 
determined that a nodule in the middle lung was unchanged, 
and probably represented a granuloma.

In December 2006, a private clinician found that a nodule in 
the veteran's right upper lobe was highly suspicious for, and 
likely represented, a malignancy.  He found no evidence of 
metastatic disease.

In January 2007, a VA clinician determined that "the lesion 
that [the veteran] has in his lung is very likely lung 
cancer."

A VA clinician noted that the veteran's right upper lobe mass 
had increased to 4.8 cm, and was likely malignant in January 
2008.  She found that the mass most likely represented 
bronchogenic carcinoma (lung cancer).

In March 2008, the veteran was provided with a VA 
examination.  The examiner reviewed the claims file.  He 
found that the veteran has chronic obstructive pulmonary 
disease (COPD), as well as a possible malignancy or 
granulomatous disease.  The VA examiner opined that the 
veteran's lung condition is less likely than not due to 
asbestos exposure during active service because there is no 
radiographic evidence of restrictive airway disease, 
pulmonary fibrosis, or pleural lesions that would be 
consistent with asbestos disease.  Based on these results, 
the VA examiner opined that the only significant risk factors 
for the veteran's current lung condition are his long term 
smoking habit and his exposure to welding dust.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, his 
medical opinion is competent medical evidence.

In his June 2007 notice of disagreement, the veteran stated 
that his exposure to asbestos caused his lung cancer.  In 
support of this argument, the veteran submitted numerous 
printouts of websites sponsored by law firms which represent 
clients with claims of asbestos exposure, as well as 
newspapers and other sources, which state that the ship on 
which the veteran served contained asbestos.  The presence of 
asbestos on the ship on which the veteran served does not, by 
itself, prove that his lung condition was caused by asbestos.  
Indeed, as the VA examiner noted in March 2008, there is no 
radiographic evidence of restrictive airway disease, 
pulmonary fibrosis, or pleural lesions that would be 
consistent with asbestos disease.  Rather, the VA examiner 
found that the veteran's long term smoking habit and exposure 
to welding dust were the only documented significant risk 
factors for the veteran's lung condition.

The veteran's June 2007 statement of medical causation is 
less persuasive than the VA examiner's professional medical 
opinion.  Competent medical evidence includes statements from 
a person qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions; it also 
includes statements found in medical treatises and journals.  
38 C.F.R. § 3.159(a)(1).  As a layperson with no apparent 
medical expertise or training, the veteran is not competent 
to comment on the etiology of a medical disorder.  Where, as 
here, the determinative issue involves medical causation, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim of lung cancer, 
and it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Consequently, the veteran's claim of service connection for 
lung cancer is denied.


New and Material Evidence to ropen a claim for Peptic Ulcer 
Disease

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decision makers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2007).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified basis for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In this case, the RO denied service connection for peptic 
ulcer disease in December 1982, and the basis of the denial 
was that tests for any ulcer were negative.  The veteran did 
not submit a NOD in response to the December 1982 rating 
decision.  Therefore, the December 1982 rating decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103.  In June 2006, the veteran asked to reopen his claim 
for service connection and the RO, in an April 2007 rating 
decision, the subject of this appeal, continued the denial of 
the veteran's claim for service connection for peptic ulcer 
disease, and found that the veteran had not submitted new and 
material evidence.

The evidence of record at the time of the December 1982 
rating decision included the veteran's STRs, VA treatment 
records from December 1981 to February 1982, and a February 
1982 VA examination in which the examiner opined that the 
veteran had a history of peptic ulcer disease, but that an x-
ray showed no evidence of any ulcer.  The veteran's February 
1982 VA treatment record shows that, in 1980, he was 
evacuated from his ship to the U.S. Naval Hospital in 
Jacksonville, Florida, with acute appendicitis, but that, 
because he began feeling better, no appendectomy was 
performed at that time.  Rather, the veteran received an 
appendectomy in December 1981.  No other evidence of any 
treatment for peptic ulcer disease appears in the record.

In June 2006, the veteran requested to reopen his claim of 
entitlement to service connection for peptic ulcer disease.  
In a November 2006 statement in support of his claim, the 
veteran noted that "I have had continual problems and have 
had my stomach cut out."  The veteran further noted in a 
June 2007 statement that it "was not until I was out of the 
military service and using the VAMC facilities that my Peptic 
Ulcer was looked at."

Indeed, the veteran's November 2006 VA treatment record shows 
that the veteran had gastric surgery in 1999 for a perforated 
peptic ulcer.  The VA clinician further noted that, after the 
surgery, the veteran has become nauseated after eating, and 
has experienced early satiety.

The November 2006 VA treatment record is new evidence, 
because it was not submitted to agency decision makers at the 
time of the December 1982 rating decision.  38 C.F.R. § 
3.156(a).  The November 2006 VA treatment record is also 
material evidence, because it relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  Specifically, whereas the veteran's claim was 
denied in December 1982 because the tests for any ulcer were 
negative, this treatment record shows that the veteran did 
have a peptic ulcer, and that he underwent gastric surgery in 
1999 to treat it.  Therefore, the veteran's claim of 
entitlement to service connection for peptic ulcer disease is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.





ORDER

Service connection for lung cancer is denied.

New and material evidence sufficient to reopen the 
appellant's claim for service connection for peptic ulcer 
disease has been received, and the claim is reopened.  To 
this extent, the appeal is granted.


REMAND

The veteran's claim seeking entitlement to service connection 
for peptic ulcer disease must be remanded to comply with VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007).

The duty to assist includes obtaining STRs and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  38 U.S.C.A. § 5103(d); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In this case, the 
veteran's STRs show that he was treated for sharp abdominal 
pain in his right lower quadrant (RLQ) in service in August 
1980.  A VA treatment record from February 1982 also notes 
that, in 1980, the veteran was evacuated from the ship on 
which he was serving to the United States Naval Hospital in 
Jacksonville, Florida because of acute lower abdominal pain.  
On remand, the RO should attempt to obtain the veteran's 1980 
medical records from the United States Naval Hospital in 
Jacksonville, Florida.

The veteran's VA treatment record from February 1982 also 
shows that the veteran was hospitalized at the VA medical 
center (VAMC) in Martinsburg, West Virginia for three days in 
November 1981.  On remand, the RO should attempt to obtain 
the November 1981 VA treatment records.

Additionally, the veteran should be scheduled for a VA 
examination to determine, in light of all of the evidence, 
whether it is at least as likely as not that the veteran's  
peptic ulcer disease began during, or was caused by, his time 
in service.

A February 1982 VA treatment record indicates that it was 
initially believed that the pain which gave rise to the 
veteran's evacuation to the United States Naval Hospital in 
Jacksonville, Florida, during his time in service in 1980, 
was caused by appendicitis.  However, no appendectomy was 
performed at that time.  The veteran did have an appendectomy 
in December 1981, but a February 1982 VA treatment record 
noted that the veteran "still will occasionally take Maalox 
for upper GI symptoms."  Additionally, the veteran's 
November 2006 VA treatment record shows that he had gastric 
surgery in 1999 for a perforated peptic ulcer.  The VA 
clinician further noted in November 2006 that, post-surgery, 
the veteran has become nauseated after eating, and has 
experienced early satiety.

The examiner should review the veteran's in-service and post-
service treatment records.  The examination report should 
clearly indicate the current diagnosis, if any, with respect 
to the veteran's peptic ulcer disease, as well as any 
residual effects of his 1999 surgery.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a reasonable 
attempt to obtain all records cited by the 
veteran, including any records of his 
treatment in service in 1980 at the United 
States Naval Hospital in Jacksonville, 
Florida, as well as his November 1981 VA 
treatment records from Martinsburg, West 
Virginia.  If the above-mentioned records 
are not available, that fact should be 
documented in the claims file.

2.  After completion of the above, 
schedule the veteran for a 
gastrointestinal examination by an 
appropriate specialist to determine the 
nature, extent, and etiology of his peptic 
ulcer disease, as well as any residual 
effects from his 1999 gastric surgery for 
a perforated peptic ulcer, as discussed in 
the veteran's November 2006 VA treatment 
record.  The claims file should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's peptic 
ulcer disorder is associated with his 
active military duty.  Rationale for 
opinions expressed should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons therefor.

3.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for 
peptic ulcer disease.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination without good cause may result in 
the denial of the claim.  38 C.F.R. § 3.655 (2007).  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


